EXHIBIT 10.2


FIFTH AMENDMENT TO THE OPERATIONAL SERVICES AGREEMENT
This Fifth Amendment to the Operational Services Agreement (“Fifth Amendment”)
is made and entered into as of the 14th day of October, 2016, by and between
PHILLIPS 66 CARRIER LLC, a Delaware limited liability company (“Carrier”),
PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware limited liability company
(“Holdings”) and PHILLIPS 66 PIPELINE LLC, a Delaware limited liability company
(“Operator”). Carrier and Holdings are collectively referred to herein as
“Company.”
WITNESSETH:
WHEREAS, Company and Operator are parties to that certain Operational Services
Agreement dated June 26, 2013, as amended by the First Amendment, Second
Amendment, Third Amendment, and Fourth Amendment thereto effective as of March
1, 2014, December 1, 2014, March 1, 2016, and May 10, 2016, respectively (the
“Operational Services Agreement”);
WHEREAS, Company is acquiring certain additional assets during the fourth
quarter of 2016; and
WHEREAS, Company and Operator desire that Operator maintain, operate, manage and
administer such assets for Company, and the parties hereto wish to amend the
Operational Services Agreement accordingly.
NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Company and
Operator, Company and Operator agree as follows:
1.
Unless otherwise noted, the capitalized terms used herein shall have the
definitions set forth in the Operational Services Agreement.

2.
Exhibit A to the Operational Services Agreement is hereby deleted in its
entirety and replaced by the Exhibit A attached hereto.

3.
This Fifth Amendment shall be effective as of October 14, 2016.

4.
Except as expressly set forth herein, all other terms and conditions of the
Operational Services Agreement (including the exhibits attached thereto) shall
remain in full force and effect.



[Signature pages follow.]


1




US-DOCS\70746790.1

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Parties have caused this Fifth Amendment to be signed by
their duly authorized officers as of the date first set forth above.




PHILLIPS 66 PIPELINE LLC
By:
/s/ Todd Denton
 
Todd Denton
 
President



PHILLIPS 66 CARRIER LLC




By:
/s/ Todd Denton
 
Todd Denton
 
President

    


Signature Page to Fifth Amendment to the Operational Services Agreement



--------------------------------------------------------------------------------










PHILLIPS 66 PARTNERS HOLDINGS LLC
By:
Phillips 66 Partners LP,Sole Member of Phillips 66 Partners Holdings LLC
By:
Phillips 66 Partners GP, LLC,General Partner of Phillips 66 Partners LP
By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer

    










Signature Page to Fifth Amendment to the Operational Services Agreement









--------------------------------------------------------------------------------


 


Exhibit A
Description of Pipelines, Terminals, Storage Facilities, and Refinery and
Natural Gas Liquid Facilities
Attached to and made a part of that certain Operational Services Agreement,
dated June 26, 2013, by and among Phillips 66 Carrier LLC, Phillips 66 Partners
Holdings LLC and Phillips 66 Pipeline LLC, as amended from time to time:
Crude Oil Pipelines
Clifton Ridge to Lake Charles Refinery – a 20” crude oil pipeline extending from
the Clifton Ridge marine terminal to the Lake Charles Refinery in Calcasieu
Parish, Louisiana.
Pecan Grove to Clifton Ridge – a 12” crude oil pipeline extending from the Pecan
Grove marine terminal to the Clifton Ridge marine terminal in Calcasieu Parish,
Louisiana.
Shell to Clifton Ridge – a 20” crude oil pipeline extending from Shell’s Houma
to Houston pipeline to the Clifton Ridge marine terminal in Calcasieu Parish
Louisiana.
CushPo – a 18” crude oil pipeline extending from Phillips 66 Carrier LLC’s,
Cushing Crude Terminal in Cushing, Oklahoma to Phillips 66 Carrier LLC’s Ponca
Crude Terminal in Ponca City, Oklahoma.


Glacier Pipeline System – a multi-diameter crude oil pipeline system extending
from the United States-Canadian border near Carway, Alberta to the Billings
ExxonMobil Refinery in Billings, Montana.


Line O – a 10” crude oil pipeline extending from Phillips 66 Partners Holdings
LLC’s Buxton Crude Terminal in Cushing, Oklahoma to the Borger Refinery located
in Borger, Texas


Line WA – a multi-diameter crude oil pipeline extending from the Odessa Station
near Goldsmith, Texas to the Borger Refinery located in Borger, Texas.


Line 80 – a 8” crude oil pipeline extending from Gains Station near Hobbs, New
Mexico to the Borger Refinery located in Borger, Texas.


North Texas Gathering Pipeline System – a multi-diameter crude oil pipeline
system that gathers products in the various fields of North Texas and transports
products to the Wichita Falls Station in Wichita Falls, Texas.


Oklahoma Mainline Pipeline System - a 12” crude oil pipeline extending from the
Wichita Falls Station in Wichita Falls, Texas to Phillips 66 Carrier LLC’s Ponca
Crude Terminal in Ponca City Oklahoma.











--------------------------------------------------------------------------------




West Texas Gathering –a multi-diameter crude oil pipeline system that gathers
crude oil in the various fields of West Texas to supply Line WA and Line 80.


Refined Product Pipelines
Sweeny to Pasadena – a 12” refined products pipeline extending from the Sweeny
Refinery in Brazoria County, Texas to the Pasadena terminal in Harris County,
Texas.
Sweeny to Pasadena – a 18” refined products pipeline extending from the Sweeny
Refinery in Brazoria County, Texas to the Pasadena terminal in Harris County,
Texas.
Wood River to Hartford – a 12” refined products pipeline extending from the Wood
River Refinery in Madison County, Illinois to the Hartford terminal in Madison
County, Illinois.
Hartford to Explorer – a 24” refined products pipeline extending from the
Hartford terminal in Madison County, Illinois to the Explorer Pipeline system in
Madison County, Illinois.
Gold Line – a multi-diameter refined products pipeline system extending from the
Rocky Station fence line at Phillips 66 Pipeline LLC’s Borger Products Terminal
in Borger, Texas to terminal facilities located in Wichita, Kansas; Paola,
Kansas; Kansas City, Kansas; Jefferson City, Missouri; and Cahokia, Illinois.
Cross Channel Connector – a 20” refined products pipeline extending from the
Pasadena Terminal in Pasadena, Texas to terminal facilities located at Kinder
Morgan’s Pasadena Terminal and the Galena Park Station in Galena Park, Texas,
and terminating at the Holland Avenue Junction in Galena Park, Texas.


Standish Pipeline – a 18” refined products pipeline extending from the Ponca
City Refinery in Ponca City, Oklahoma to the Wichita North Terminal in Wichita,
Kansas.


ATA Pipeline - a multi-diameter refined products pipeline extending from the
Amarillo Terminal in Amarillo, Texas to the Albuquerque Terminal in Albuquerque,
New Mexico.


BAM Pipeline – a multi-diameter refined products pipeline extending from the
Borger Refinery in Borger, Texas to the Amarillo Terminal in Amarillo, Texas.


Cherokee East – a multi-diameter refined products pipeline system extending from
the Ponca City Refinery in Ponca City, Oklahoma to terminal facilities in Jenks,
Oklahoma and Mount Vernon, Missouri.


Cherokee North – a multi-diameter, two-leg refined products pipeline system
extending from the Ponca City Refinery in Ponca City, Oklahoma to the Arkansas
City Junction in Arkansas City, Oklahoma and the 21st Street Junction in
Wichita, Kansas.


2







--------------------------------------------------------------------------------






Cherokee South – a 8”, multi-leg refined products pipeline system extending from
the Ponca City Refinery in Ponca City, Oklahoma to the Oklahoma City Terminal in
Oklahoma City, Oklahoma, the Will Rogers Airport in Oklahoma City, Oklahoma and
Tinker Air Force Base in Oklahoma City, Oklahoma.


Medford Triangle – a multi-diameter, multi-leg refined products pipeline system
extending from the Ponca City Refinery in Ponca City, Oklahoma to the Medford
Storage Spheres in Medford, Oklahoma and the Oneok Terminal in Medford,
Oklahoma.


SAAL Pipeline - a 6” refined products pipeline extending from the Amarillo
Terminal in Amarillo, Texas to the Lubbock Terminal in Lubbock, Texas.


Seminoe Pipeline – a 8” refined products pipeline extending from the Billings
Refinery in Billings, Montana to terminal facilities in Sheridan, Wyoming and
Casper, Wyoming and to the Tisdale Junction and Sinclair Junction in Wyoming.


Terminals
Hartford Terminal. Hartford Terminal is located at or near Hartford, Illinois.
The facility consists of a two-bay truck rack with 17,000 barrels of active
terminaling capacity, 13 above-ground storage tanks with approximately 1.1
million barrels of total storage capacity. The Hartford barge dock consists of a
single-berth barge loading facility, approximately 0.8 miles of 8-inch pipeline
and approximately 0.8 miles of 14-inch pipeline from the Hartford terminal to
the Hartford barge dock for delivery.
Pasadena Terminal. Pasadena Terminal is located at or near Pasadena, Texas and
consists of a five-bay truck rack and tankage with 65,000 barrels per day of
active terminaling capacity, 22 above ground storage tanks with approximately
3.2 million barrels of total storage capacity and a vapor combustion unit.
Clifton Ridge Terminal. Clifton Ridge Terminal is located at or near Sulphur,
Louisiana and consists of a single-berth ship dock, 12 above-ground storage
tanks with approximately 3.4 million barrels of total storage capacity and a
truck offloading facility.
Pecan Grove Terminal. Pecan Grove terminal is adjacent to the Clifton Ridge
Terminal. The facility consists of a single-berth barge dock and three
above-ground storage tanks with 142,000 barrels of total storage capacity.
Wichita North Terminal. Wichita North Terminal is located in Wichita, Kansas
adjacent to the Gold Line pipeline system. It consists of a two bay truck rack
with 12,000 barrels of total storage capacity.


3







--------------------------------------------------------------------------------




Paola Terminal. Paola Terminal is located in Paola, Kansas adjacent to the Gold
Line pipeline system. It consists of 98,000 barrels of total storage capacity.
Kansas City Terminal. Kansas City Terminal is located in Kansas City, Kansas
adjacent to the Gold Line pipeline system. It consists of a five bay truck rack
with 66,000 barrels of total storage capacity.
Jeff City Terminal. Jeff City Terminal is located in Jefferson City, Missouri
adjacent to the Gold Line pipeline system. It consists of a two bay truck rack
with 16,000 barrels of total storage capacity.
East St. Louis Terminal. East St. Louis Terminal is located in Cahokia, Illinois
adjacent to the Gold Line pipeline system. It consists of a six bay truck rack
with 78,000 barrels of total storage capacity.
Bayway Terminal. Bayway Terminal is located in Linden, New Jersey adjacent to
the Bayway Refinery. It consists of a four-track, 120 rail car crude oil
receiving facility with a planned unloading capacity of 75,000 barrels per day
that delivers crude oil to storage tanks at the adjacent refinery.
Ferndale Terminal. Ferndale Terminal is located in Ferndale, Washington adjacent
to the Ferndale Refinery. It consists of a two-track, 54 rail car crude oil
receiving facility with a planned unloading capacity of 30,000 barrels per day
that delivers crude oil to storage tanks at the adjacent refinery.
Albuquerque Terminal. Albuquerque Terminal is located in Albuquerque, New
Mexico, adjacent to the ATA Pipeline. It consists of a three-bay truck rack with
232,000 barrels of total storage capacity.


Amarillo Terminal. Amarillo Terminal is located in Amarillo, Texas, adjacent to
the BAM Pipeline, the SAAL Pipeline and the ATA Pipeline. It consists of a
five-bay truck rack with 268,000 barrels of total storage capacity.


Billings Crude Terminal. Billings Crude Terminal is located in Billings,
Montana, at the Phillips 66 Company Billings Refinery. It consists of 245,000
barrels of total storage capacity.


Buffalo Terminal. Buffalo Terminal is located near Buffalo Montana. It consists
of two meter skid units, three injection pumps and two crude tanks with
approximately 300,000 barrels of total storage capacity.


Buxton Terminal. Buxton Terminal is located in Cushing, Oklahoma. It consists of
two crude storage tanks with a total capacity of 400,000 barrels.


Casper Terminal. Casper Terminal is located in Casper, Wyoming adjacent to the
Seminoe Pipeline. It consists of a two bay-truck rack with 300,000 barrels of
total storage capacity.


Cushing Terminal. Cushing Terminal is located in Cushing, Oklahoma. It consists
of one tank with a lease automatic custody transfer unit and two storage tanks
with a total storage capacity of 220,000 barrels.




4







--------------------------------------------------------------------------------




Glenpool Terminal. Glenpool Terminal is located in Jenks, Oklahoma adjacent to
the Cherokee East pipeline system. It consists of a two-bay truck rack with
514,000 barrels of total storage capacity.


Linden Terminal. Linden Terminal is located Linden, New Jersey. It consists of a
nine-bay refined products truck rack and a three-bay NGL truck rack with 331,000
barrels of refined products storage.


Lubbock Terminal. Lubbock Terminal is located in Lubbock, Texas adjacent to the
SAAL Pipeline. It consists of a three-bay truck rack with 176,000 barrels of
total storage capacity.


Mount Vernon Terminal. Mount Vernon Terminal is located in Mount Vernon,
Missouri, adjacent to the Cherokee East pipeline system. It consists of a
four-bay refined products truck rack and a two-bay NGL truck rack with 359,000
barrels of refined products storage capacity and 118,000 barrels of NGL storage
capacity.


Oklahoma City Terminal. Oklahoma City Terminal is located in Oklahoma City,
Oklahoma adjacent to the Cherokee South pipeline system. It consists of a
four-bay truck rack with 290,000 barrels of total storage capacity.


Ponca City Terminal. Ponca City Terminal is located in Ponca City, Oklahoma
adjacent to the Ponca City Refinery. It consists of a two-bay refined products
truck rack and a two-bay NGL truck rack with 2,500 barrels of refined products
storage capacity.


Ponca Crude Terminal. Ponca Crude Terminal is located in Ponca City, Oklahoma.
It consists of three lease automatic custody transfer units and 15 above-ground
crude oil storage tanks with approximately 1.2 million barrels of total storage
capacity.


Sheridan Terminal. Sheridan Terminal is located in Sheridan, Wyoming adjacent to
the Seminoe Pipeline. It consists of a two-bay truck rack with 94,000 barrels of
total storage capacity.


Tremley Point Terminal. Tremley Point Terminal is located in Linden, New Jersey.
It consists of a three-bay refined products truck rack, 1,400,000 barrels of
total storage capacity and a dock facility consisting of two vessel berths.


Wichita South Terminal. Wichita South Terminal is located in Wichita, Kansas
adjacent to the Cherokee North pipeline system. It consists of 230,000 barrels
of total storage capacity.


Storage Facilities
Medford Storage Spheres. Medford Storage Spheres are two above ground storage
facilities located at the Central Division pipeline facility in Medford,
Oklahoma. The working capacity of each sphere is 35,000 barrels, and the spheres
are capable of receiving and storing natural gas liquids and petrochemicals,
including refinery grade propylene.


5







--------------------------------------------------------------------------------




Storage Tank Nos. 1001, 1002 and 1004 at the Wichita North Terminal. These
storage tanks have a nominal shell capacity of 107,000 barrels, 107,000 barrels,
and 108,000 barrels, respectively.
Storage Tank Nos. 8005 and 8010 at the Kansas City Terminal. These storage tanks
have a nominal shell capacity of 80,000 barrels and 101,000 barrels,
respectively.
Storage Tank Nos. 1503, 2001, 1302 at the East St. Louis Terminal. These storage
tanks have a nominal shell capacity of 172,000 barrels, two hundred thousand
200,000 barrels and 135,000 barrels, respectively.
Storage Tank No. 4901 at the Paola Terminal. This storage tank has a nominal
shell capacity of 98,000 barrels.
Storage Tank Nos. 6813 and 6818 at the East St. Louis Terminal. Each of these
storage tanks has a nominal shell storage capacity of 80,000 barrels.
Clemens Facility. The Clemens Facility includes underground salt dome storage
caverns for LPG storage, brine ponds, a leach plant, multiple buildings,
associated pipes/pumps, water supply wells, associated properties, and off-site
disposal wells. These facilities are located near Brazoria, Texas. Products
produced at the Sweeny Fractionator are stored in the underground caverns and
then transported via pipeline to the Freeport LPG Export Terminal or the Mount
Belvieu market hub.


Refinery and Natural Gas Liquid Facilities
Sweeny Fractionator. The Sweeny Fractionator is a Natural Gas Liquid
fractionation facility located in Old Ocean, Texas, close to the Sweeny
Refinery. The Sweeny Fractionator includes the associated cooling tower
(G0054022) and flare (G0056044), the substation (G006010), and the offplots
(G0068044). It processes y-grade (mixed natural gas liquids) and produces purity
ethane, propane, isobutane, normal butane and natural gasoline (C5+) for sale in
local petrochemical markets or to supply the Freeport LPG Export Terminal.
 


6





